Citation Nr: 1522448	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to April 15, 2013, and in excess of 30 percent thereafter, for anxiety disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to April 1979, from July 1980 to April 1986, and from February 2003 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  This matter was remanded by the Board in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the issue on appeal for a new VA examination.  Specifically, the Board found that an April 2013 VA examination was inadequate for rating purposes for the following reasons: (1) the April 2013 VA examiner did not discuss the psychological symptoms reported by the Veteran to his treating VA professionals; and (2) the April 2013 VA examiner did not fully address the effects of the Veteran's psychiatric symptoms on his social and occupational functioning.  Further, the Board noted that an August 2013 VA psychiatry note indicated a worsening of the Veteran's anxiety symptoms and his social isolation since the April 2013 VA examination.  

For these reasons, the Board remanded the issue in October 2014 for a new VA examination and directed that the new VA examiner "ascertain the severity and all current manifestations of the Veteran's service-connected anxiety disorder NOS."  Further, the examiner was asked to provide an opinion concerning the "current degree of social and occupational impairment resulting from the service-connected anxiety disorder NOS."  The examiner was also asked to specifically address the Veteran's reports in his VA mental health treatment notes regarding his psychological symptoms, and their effects on his social and occupational functioning.

The Veteran was afforded a VA examination in February 2015.  Upon review, the Board finds that the February 2015 VA examination report is inadequate as the examiner did not properly address the October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Remand instructions of the Board are neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

Specifically, the February 2015 VA examiner did not provide an opinion as to the degree of social and occupational impairment resulting from the Veteran's service-connected anxiety disorder.  Further, while the February 2015 examiner found that the Veteran could have been overendorsing symptoms during psychiatric testing, the examiner did not provide any details regarding the test results (such as scores).  The Board acknowledges that a medical professional may make a finding that a Veteran is overendorsing symptoms or that he is malingering.  However, an examiner must provide a more detailed explanation for his conclusion than what was provided in the February 2015 report.  

Moreover, the February 2015 VA examiner did not address the Veteran's reports in his VA mental health treatment notes regarding his psychological symptoms.  This is especially problematic given that a December 2014 VA psychiatry note reflects that the Veteran endorsed "worsening depression and anxiety."  The Veteran's dosage for Fluoxetine (medication for depression) was also increased at this time.  

For these reasons, the Board finds that the Veteran should be afforded a new VA examination to assist in determining the current severity of his service-connected anxiety disorder.     

Accordingly, the case is REMANDED for the following actions:

1.  All outstanding VA treatment records should be obtained and associated with the record.
2.  After the above development has been completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected anxiety disorder NOS.

The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected anxiety disorder NOS.

The examiner should address the Veteran's reports in his VA mental health treatment notes regarding his psychological symptoms, and their effects on his social and occupational functioning.

A complete rationale for all opinions stated should be set forth.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After completing the requested actions, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




